The plaintiff in error, hereinafter called defendant, was convicted in the district court of Payne county of the crime of robbery, and his punishment fixed at a term of five years in the state penitentiary.
The appeal was lodged in this court in October, 1927. No briefs in support of the appeal have been filed. The record discloses that, at the time charged, defendant, with a female companion, with firearms held up one J.E. Thompson, operating a filling station at the town of Perkins, and took from him some $22 or $23 in money. The defense is alibi. The evidence convinces us that defendant was properly convicted.
Where an appeal is prosecuted to this court upon conviction for a felony, and no briefs in support of the appeal are filed, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for fundamental or prejudicial error, and if none appear, and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done this, and find no material error.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.